Citation Nr: 0811641	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

In January 2008, a Board hearing before the undersigned 
Veterans Law Judge was held in Washington, DC.  A transcript 
of that hearing is of record.

The Board notes that although the RO appears to have 
addressed the claim seeking service connection for diabetes 
mellitus on the merits.  Despite a determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is attempting to reopen a previously denied claim 
for service connection for diabetes mellitus.  He 
alternatively contends that he was diagnosed with the 
disorder during the year following discharge from service, or 
that the disease is related to Agent Orange exposure.  While 
the prior denial was based upon the former theory, a new 
theory of causation for the same disease or injury that was 
the subject of a previously denied claim cannot be the basis 
of a new claim under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 
--- F.3d ---, 2008 WL 783368 (C.A.Fed., March 26, 2008).  
Thus, the claim must be considered as a claim to reopen based 
upon new and material evidence.


Initially, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)).  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  A letter which complies with Kent has not been 
issued in this case.  Thus, the RO/AMC should send the 
veteran and his representative a corrective VCAA letter that 
includes a description of the evidence needed to substantiate 
the claim for service connection for diabetes mellitus based 
on new and material evidence by informing him of the elements 
required to establish service connection that were found 
insufficient in the prior denial.  In this case, the 
veteran's claim was originally denied 1998 due to lack of 
objective evidence of diabetes mellitus within one year 
following discharge from service.  

Also during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman, 19 
Vet. App. 473, which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran has not been provided with 
notice of the type of information or evidence needed to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Thus, corrective notice can be 
provided on remand.

With respect to the theory of entitlement to service 
connection for diabetes mellitus based upon herbicide 
exposure, the Board notes that the veteran testified that he 
receives treatment for his diabetes mellitus from a Dr. 
Luber.  Furthermore, the veteran contends that during active 
service his duties included the loading of 55 gallon drums 
(also known as bumble bees) full of Agent Orange onto 
aircraft during Operation Ranch Hand, and flying into Vietnam 
with supplies on occasion.  The veteran has submitted an 
order showing he was on flight status.  

The Board notes that some of the veteran's service personnel 
records have been associated with the claims file.  However, 
a request for his complete service personnel file should be 
made.  Additionally, the veteran has provided the names of 
the captains he flew with on C-130's, a Captain Charles Smith 
and Captain Webster.  He further stated that General Barnick 
was commander of 21 AF at the time.  On remand, an attempt 
should be made to verify through official sources such as the 
U. S. Army and Joint Services Records Research Center (JSRRC) 
whether the veteran ever flew into Vietnam on temporary duty 
and/or served on Operation Ranch Hand.  If additional 
information is needed from the veteran, such as the relevant 
time frame or unit of assignment, such should be requested 
from him.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes a description of 
the evidence needed to substantiate the 
claim for service connection for diabetes 
mellitus based on new and material 
evidence by informing him of the element 
or elements required to establish service 
connection that were found insufficient in 
the prior denial in accordance with Kent, 
supra.  The letter should include an 
explanation of the information or evidence 
needed to establish a disability rating 
and an effective date.

2.  After securing the necessary release, 
the RO/AMC should obtain and associate 
with the claims file any relevant records 
adequately identified by the veteran, to 
include relevant private treatment records 
from Dr. Luber 


3.  The RO/AMC should request the 
veteran's complete service personnel file 
through official sources. 

4.  The RO/AMC should attempt to verify 
through official sources such as the JSRRC 
whether that the veteran was involved in 
Operation Ranch Hand and/or flew on 
missions with Captain Charles Smith and/or 
Captain Webster to Vietnam.  If additional 
information such as the dates of the 
flights or unit of assignment at the time 
is needed, such information should be 
requested from the veteran.  

5.  After the above has been completed to 
the extent possible, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



